FILED
                            NOT FOR PUBLICATION                                FEB 14 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLAUDE K. RICHARDSON,                             No. 10-56089

              Plaintiff - Appellant,              D.C. No. 2:08-cv-07491-JHN-RC

    v.
                                                  MEMORANDUM *
JOHN E. POTTER, Postmaster, United
States Postal Service,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                      Argued and Submitted February 8, 2012
                               Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

      Claude Richardson appeals the grant of summary judgment to the

Postmaster General on Richardson’s claims of disability discrimination and

retaliation. Richardson has failed to state a prima facie case of disability

discrimination pursuant to the Rehabilitation Act. Walton v. U.S. Marshals Serv.,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
492 F.3d 998, 1005 (9th Cir. 2007) (amended). Specifically, Richardson has not

put forth a triable issue of material fact that he is disabled within the meaning of

the Rehabilitation Act. Thompson v. Holy Family Hosp., 121 F.3d 537, 539–40

(9th Cir. 1997) (per curiam); see also Zukle v. Regents of Univ. of Cal., 166 F.3d

1041, 1045 n.11 (9th Cir. 1999) (noting that the standards that apply to the

Americans with Disabilities Act apply to the Rehabilitation Act and vice versa).

      Richardson also has not pointed to triable issues of material fact to support a

prima facie showing of retaliation. Ray v. Henderson, 217 F.3d 1234, 1240 (9th

Cir. 2000). Specifically, Richardson has not put forth a triable issue of material

fact that he engaged in a protected activity during the relevant time period. See

Passantino v. Johnson & Johnson Consumer Prods., 212 F.3d 493, 506 (9th Cir.

2000). Further, even assuming he did engage in a protected activity, he has not

presented a causal link between the protected activity and adverse action. Id. at

507. The district court properly granted summary judgment to the Postmaster

General.

      AFFIRMED.




                                           2